Rost, J.
dissenting. I adhere to the opinion of the Supreme Court of North Carolina, in the case of the State v. Ward, decided under a constitutional provision similar to ours, that after a conviction of an offence not capital, the prisoner is not entitled to be bailed as a matter of right, and that it is a matter adverse to the sound discretion of the court, before whom the appeal is taken.
Conceding that the Legislature could not take away that discretion, it has been exercised in the present case, and the application has been refused. I think we should not interfere.